DETAILED ACTION
Response to Amendment
1.	The amendment filed on 2/26/21 has been entered.
	Claims 1, 12 and 20 have been amended. Note that claim 20 identified as “cancelled” is assumed to read as “amended.” 
	Claims 7, 13 and 14 have been cancelled.
	Claims 1-6, 8-12, 15-20 and newly added claim 21 are pending.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation calling for, “… the oxidative gas cluster …” lacks proper antecedent basis. 
Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin”) USPAT 9,576,908 in view of Yang et al. (“Yang”) US PG-Pub 2007/0049007 and Hautala (“Hautala”) US PG-Pub 2004/0137733.
Lin discloses a method of fabricating an interconnect structure, the method comprising                   forming one or more openings in an interconnect dielectric (e.g. element 220), wherein the one or more openings (e.g. element 222, Fig. 2A) expose at least one contact landing, wherein the at least one  contact landing has a smooth planar exposed surface (e.g. smooth surface region 212, Fig. 2A); roughening the smooth  planar exposed surface of the at least one contact landing to form a roughened  surface (col. 6, lines 9-17, Fig. 2B); wherein the roughened surface has a surface roughness (col. 6, lines 16-43) and filling the one or more openings exposing the at least one contact landing with a conductive metal (e.g. element 230-260), wherein the conductive metal directly (e.g. physically/electrically) contacts the roughened surface on the at least one contact landing (Fig. 2F).    
Lin teaches the method of fabricating an interconnect structure as recited in the claim. The difference between Lin and the present claim is the recited surface roughness. 
Yang discloses an interconnect structure including openings having surface roughness less than 10 nm (abstract).  
Yang's teachings could be incorporated with Lin's device which would result in the claimed invention of a roughened surface having a surface roughness within the recited range (abstract). The motivation to combine Yang's teachings would be to prevent damage of the openings (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yang's teachings to arrive at the claimed invention.
Lin modified by Yang does not specifically teach oxidative gas cluster ion beam process.
 Hautala discloses a method of fabricating an interconnect structure and the advantages of employing oxidative gas cluster ion beam process (e.g. oxygen gas added to the GCIB as discussed in ¶[0035]). 
Hautala's teachings could be incorporated with the combined references of Lin and Yang which would result in the claimed invention of employing oxidative gas cluster ion beam process. The motivation to combine Hautala's teachings would be to allow subsequent thin film deposition and/or filling of the structure and in order to provide a more uniform continuous thin film coverage of the interconnect structure (¶[0033]).Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hautala's teachings to arrive at the claimed invention.
Allowable Subject Matter
7.	Claims 1-6, 8-12, 15-20 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of performing an oxidative gas cluster ion beam process to the at least one contact landing, wherein the oxidative gas cluster ion beam process forms an oxide layer on the smooth exposed surface as required in claims 1 and 12.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893